                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON
CHARLSIE M. BANKS,
        Plaintiff,                                            Case No. 3:18-cv-383
vs.

OHIO DEPARTMENT OF REHABILITATION                             District Judge Thomas M. Rose
AND CORRECTION, et al.,                                       Magistrate Judge Michael J. Newman
        Defendants.
_____________________________________________________________________________________________________________________

    ORDER: (1) GRANTING THE PARTIES’ JOINT MOTION TO AMEND THE
  PRELIMINARY PRETRIAL CONFERENCE ORDER (DOC. 35); AND (2) SETTING
          FORTH AMENDED CALENDAR DATES AND DEADLINES
_____________________________________________________________________________________________________________________

        This civil case is before the Court on the parties’ joint motion to amend the Preliminary

Pretrial Conference Order (doc. 35) which the Court, for good cause shown, and absent objection,

GRANTS. The undersigned sets forth the following dates and deadlines in this case:

             Plaintiff’s primary expert disclosures:                   April 3, 2020

             Defendants’ primary expert disclosures:                   May 15, 2020

             Discovery deadline:                                       September 30, 2020

             Telephone conference with Judge Rose1:                    October 29, 2020 at 10:30 am

             Dispositive motion deadline2:                             November 13, 2020

             Final pretrial conference in Chambers:                    May 18, 2021 at 2:30 pm

             Jury trial (Courtroom #2):                                June 28, 2021 at 9:30 am


         1 This conference is scheduled with Judge Rose to discuss, inter alia, possible alternative dispute

resolution mechanisms.
         2 The parties are reminded of their continuing duty to update their discovery responses pursuant to Fed.

R. Civ. P. 26(e). This includes responses to initial disclosures pursuant to Rule 26(a), as well as interrogatories,
requests for production, and requests for admission. Further, the discovery deadline means that all discovery
must be concluded, as opposed to simply requested, by the discovery date. Further, absent approval by the Court,
there will be no continuation of discovery beyond the discovery deadline. If counsel or the parties extend
discovery by agreement, there will be no supervision or intervention by the Court, such as a Fed. R. Civ. P. 37
request for sanctions, without a showing of extreme circumstances. Parties who undertake discovery beyond the
discovery deadline do so at the risk the Court may not permit its completion before trial.
        If the parties desire assistance, they are directed to contact the undersigned’s courtroom

deputy, Diane Marcus, at (937) 512-1640, in order to schedule a status conference. Likewise, prior

to filing motions to compel discovery, the parties must meet and confer to resolve their dispute

and, thereafter, are directed to call the undersigned’s chambers, at this same telephone number, to

schedule an informal discovery conference. If the parties settle this case on their own, they shall

inform the Court as soon as possible.

        IT IS SO ORDERED.


Date:   February 12, 2020                            s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                 2
